Order entered October 11, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00362-CV

             TRANSCONTINENTAL REALTY INVESTORS, INC, Appellant

                                                 V.

                         SIDNEY WICKS, AS TRUSTEE OF THE
                      SIDNEY WICKS REVOCABLE TRUST, Appellee

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-10-15435

                                             ORDER
       We GRANT appellant’s October 7, 2013 unopposed motion for an extension of time to

file a reply brief. Appellant shall file its reply brief on or before October 31, 2013.


                                                        /s/    ADA BROWN
                                                               JUSTICE